Citation Nr: 0013946	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 RO decision which denied the 
veteran's claim of service connection for PTSD.  In November 
1996 and May 1998, the Board remanded the claim to the RO for 
further development.  In June 1996 and May 2000, the veteran 
provided testimony at Board hearings.

In May 2000, the veteran submitted evidence at his Board 
hearing, and he waived RO jurisdiction over it.  38 C.F.R. 
§ 20.1304(c).  As such, it will be discussed in the following 
decision.


FINDINGS OF FACT

The record contains competent medical evidence showing a 
clear current diagnosis of PTSD and a causal nexus between 
PTSD and verified stressors which occurred during military 
service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1963 to 
December 1983.  

The veteran's service personnel records reveal that his 
military occupational specialty was that of a refrigeration 
and cryogenics technician.  He served with the 1st Mobile 
Communications Group and the 766th Radar Squadron, among 
other units.  He had foreign service, including service with 
the "824 CES" in Okinawa, Japan, from June 18, 1968, to 
December 18, 1969.  Additionally, he was awarded the Vietnam 
Service Medal, among other decorations, none of which are 
indicative of combat.  

The veteran's service medical records reveal that his 
psychiatric status was consistently normal throughout his 
period of service including at the time of his enlistment 
examination in November 1963, when he underwent routine 
examinations in October 1971, June 1976, and July 1980, and 
when he was examined for retirement purposes in May 1983. 

In September 1994, the veteran was hospitalized at a VA 
facility for psychiatric treatment.  He reported that he felt 
anxious and depressed and had suicidal ideation.  He also 
described some homicidal ideation.  Following a psychiatric 
consultation examination, it was concluded he had an 
adjustment reaction of adult life combined with a suicidal 
threat or gesture.  At the time of his hospital discharge, 
the Axis I diagnosis was an adjustment disorder with a mixed 
disturbance of emotions and conduct.

VA medical records, dated in 1995 and 1996, show that the 
veteran received home visits, during which he received mental 
health treatment.

In February 1995, the veteran filed a claim of service 
connection for PTSD. 

In a March 1995 PTSD questionnaire, the veteran indicated 
that, during active duty, he had served with the 1st Mobile 
Communications unit.  He said his unit was constantly exposed 
to hostile fire.  On one occasion, he related he witnessed a 
group of Vietnamese children shoot at the convoy he was in, 
and he said he witnessed gunners return fire and "take them 
out."  He said that he was injured during service, when the 
truck he was riding in got hit by small arms fire.  He said 
he was knocked off of the truck, and was later treated in a 
field hospital. 

During a July 1995 VA compensation examination, the veteran 
reported that he had served in ground support communications 
and in combat zones while in Vietnam and Laos.  When he was 
in Vietnam, he said, he served in the 1st Mobile unit.  On 
one occasion, he said he remembers riding in a truck convoy 
that was attacked.  He said he also remembers seeing women 
and children being thrown out of their hootches.  The 
diagnoses included PTSD, delayed.  It was opined that a 
diagnosis of PTSD was supported by the veteran's history of 
combat service, while stationed in Vietnam and Laos.  

At a June 1996 Travel Board hearing, the veteran testified 
that he was in Vietnam for 6 to 7 months.  He said he had 
contact with the enemy, and was exposed to mortar attacks.  
When he was in Okinawa, he said, a fully loaded B-52 crashed 
on take-off.  He said he was working in a building at the 
time of the crash and the impact of the crash caused the 
windows to be blown out.  He said he was not able to help the 
wounded and did not see any casualties.  He said he now 
experienced recollections of the incident.

In a May 1997 statement, the Director of the Environmental 
Support Group (ESG) indicated that ESG was unable to document 
the stressful incidents described by the veteran.  It was 
also noted that in order to perform additional research, more 
information was needed. 

VA medical records reflect that the veteran received 
psychiatric treatment for diagnosed PTSD from 1998-2000.

In a February 1998 statement, the National Personnel Records 
Center (NPRC) indicated the they were unable to locate the 
Air Force military records of the veteran's.  It was noted 
that every avenue had been explored to obtain the records.

In a January 1999 statement, the director of U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
indicated that a historical excerpt during a period from 
October to December 1968, submitted by the 824th Combat 
Support Group, verified that on November 19, 1968, a B-52 
aircraft crashed at the end of runway 23 at Kadena Air Base, 
Okinawa, Japan.  Another historical extract, during July 
through December 1965, submitted by the 1st Mobile 
Communications Group shows that Team 44-65 was deployed to 
Cam Ranh Bay through Nha Trang, Vietnam.  USASCRUR also 
indicated that it was unable to document specific incidents 
as stated by the veteran. 

During an April 1999 VA examination, the veteran related that 
he experienced some combat-related incidents, which were 
stressful.  He also indicated that a B-52 had exploded, while 
he was in Okinawa.  He said he was inside a building at the 
time of the explosion and heard the windows rattled.  
Following an examination, the diagnoses were an adjustment 
disorder with mixed anxiety and depressive features, and a 
depressive disorder (not otherwise specified).  It was opined 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  In an addendum to the examination, it was noted that 
psychological testing had been performed, including the PTSD 
diagnostic scale; and it was opined that the results were not 
consistent with a diagnosis of PTSD.  It was noted that a B-
52 crash incident, which took place while the veteran was 
serving with the 824th Combat Support Group at Kadena had 
been verified.  The examiner commented that the veteran had 
indeed been exposed to a traumatic event in that he was in 
the vicinity of the B-52 when it crashed.  However, it was 
also pointed out that the veteran had not responded to this 
event (the crash), within the past month, with feelings of 
helplessness or terror, intrusive recollections, nightmares, 
flashbacks, and feelings of emotional upset, among other 
things.  It was concluded that the veteran did not display 
the basic symptoms of PTSD with regard to the verified 
stressor of the B-52 crash. 

In a July 1999 evaluation report, Dr. P, the veteran's 
private psychologist, noted that the veteran had been 
referred to him for evaluation and treatment because a peer 
of the veteran's had considered him confused and agitated, 
among other things.  Dr. P noted that the veteran had served 
in a combat area and had observed many deaths and injuries, 
and had been in many life threatening situations.  It was 
noted that the veteran had convincingly described having PTSD 
symptoms while he was still in the military, but had 
apparently resisted the diagnostic label of PTSD until 
recently.  It was acknowledged that VA evaluators had come to 
differing opinions as to whether the veteran had PTSD and 
that there had been a lack of documentation of the veteran's 
service in combat areas, which the veteran asserts is due to 
his actions as being classified as secret.  It was opined 
that it was highly unlikely that the veteran's descriptions 
of combat and combat related experiences were fabricated.  It 
was concluded that his behavior after his discharge from 
military service was consistent with a diagnosis of severe 
PTSD.  It was concluded that an evaluation of the veteran 
revealed a convincing case of PTSD (based on the criteria for 
DSM-IV). 

In a September 1999 addendum, Dr. P, indicated that during 
the course of his treatment of the veteran, the veteran had 
mentioned a B-52 crash on several occasions.  It was noted 
that some of the flashbacks the veteran experienced were 
directly connected to the crash, including seeing flames and 
people dying.  He also avoided places that remind of the 
crash, including the Bangor Airport.   

In an October 1999 addendum, Dr. P, indicated that there was 
a clear link between the veteran's diagnosed PTSD and a B-52 
crash which occurred while the veteran was assigned to the 
824th Combat Support Group in Kadena Air Base, Okinawa, 
Japan.  He related that the link was evinced by the veteran 
having flashbacks to the incident and his being preoccupied 
with the incident.  It was also noted that the veteran had 
strong affective and startle reactions when seeing similar 
aircraft.  Dr. P opined the veteran experienced significant 
trauma caused by witnessing the B-52 crash in Okinawa while 
serving on active duty.  It was concluded that the veteran 
experienced PTSD symptoms that met all of the DSM-IV 
criterion for a diagnosis of PTSD and that such symptoms were 
linked to the crash of a B-52. 

In a February 2000 statement, a VA physician., indicated that 
he and another physician, had reviewed the claims file prior 
to and following their May 1999 interview of the veteran.  It 
was also indicated that no loss of consciousness or 
incoherence was noted during their examination of the 
veteran.

In March 2000, a VA physician noted that the veteran had been 
a patient of her's since April 1998.  During treatment, the 
veteran apparently reported he had foreign service in 
Vietnam, Laos, Korea, and Thailand, among other areas; and he 
alluded to having killed others and being in life threatening 
situations during his period of service.  He also said he 
witnessed a crash of a B-52 while serving at Kadena Air Base 
with the 824th Combat Support Group.  It was noted that much 
of the veteran's service was not documented; his service 
records were noted as having been sealed due to their covert 
nature; and it was also noted that the veteran was trained to 
not discuss certain events.  As for current complaints, the 
veteran said he had flashbacks of flames and people dying.  
It was noted that the sight of airplanes triggered severe 
physiological and psychological distress.  His symptoms were 
described as classic combat-related PTSD. 

In May 2000, the veteran provided testimony at a Board video 
conference hearing.  He related that Dr. P., had diagnosed 
him as having PTSD which was attributable to a plane crash in 
service.  He also related that he had seen VA physicians who 
had given him a similar diagnosis. 

II.  Legal Analysis

The veteran's claim of service connection for PTSD is well 
grounded, meaning "plausible," as there are diagnoses of PTSD 
in the file, a presumed-to-be credible history of stressors 
as related by the veteran, and a medical opinion that the 
PTSD is related to service.  38 U.S.C.A. § 5107(a); see 
King v. Brown, 5 Vet. App. 19 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The file shows that all relevant evidence 
has been obtained with regard to his claim; consequently, 
there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarcyki v. Brown, the U.S. Court of Appeals for Veterans 
Claims (Court) set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  6 Vet. App. 91 (1993).  In 
Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 38 
C.F.R. § 3.304(d) and (f), the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  See 
Doran v. Brown, 6 Vet. App. 283 (1994).  However, the Court 
has recently held that the Board may not rely strictly on 
combat citations or the veteran's MOS to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, supra.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, supra.  
The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor.  
Dizoglio, supra.  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau, supra; Cohen v. Brown, 10 Vet. App. 128 
(1997).

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
With regard to the first element, it is noted that medical 
evidence on file shows that the veteran has received regular 
psychiatric treatment from VA as well as from a private 
psychologist (Dr. P) since the 1990s, and he has been 
diagnosed as having PTSD.  While there are a few opinions on 
file which contradict a diagnosis of PTSD, the bulk of the 
evidence reflects a current and clear medical diagnosis of 
PTSD.  See Cohen, supra.  As such, the first element has been 
met.  38 U.S.C.A. § 5107(b).

With regard to the third element, regarding the occurrence of 
a stressor, it is noted that a review of the record shows 
that the veteran's MOS was that of refrigeration and 
cryogenics technician.  The veteran does not allege he 
engaged in hand-to-hand combat during the Vietnam conflict.  
Rather, he alleges that his PTSD stressors included exposure 
to mortar attacks (while riding in a truck convoy) as well as 
having watched the crash of B-52 and/or its aftermath.  
Foreign service in Vietnam and Japan has been confirmed.

When a veteran seeks service connection for PTSD, VA is 
required to analyze and evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  A review of the 
claims file reveals that the veteran was not awarded any 
decorations which are indicative of combat.  Additionally, as 
noted above, his MOS was that of refrigeration and cryogenics 
technician, and this specialty does not connote combat 
service.  Accordingly, the file must contain sufficient 
corroboration through service records to establish the 
occurrence of the claimed stressful events.  
38 C.F.R. § 3.304(f); Zarycki, supra.

It is noted that the veteran's hearing testimony and written 
statements consistently reflect the same allegations of PTSD 
stressors, which include being exposed to mortar attacks and 
having witnessed a B-52 crash and/or its aftermath.  USASCRUR 
was contacted and asked to provide corroboration of the 
veteran's stressors.  In a January 1999 statement, the 
Director of USASCRUR noted that research had been conducted 
on the veteran's unit.  The 1999 statement verifies that when 
the veteran was serving with the 824th Combat Support Group 
at Kadena Air Base in Okinawa, Japan, a B-52 aircraft 
crashed.  It was also noted that Team 44-65, an entity of the 
1st Mobile Communications Group, to which the veteran was 
assigned for a period, was deployed to Cam Ranh Bay, Vietnam 
through Nha Trang, Vietnam.  As discussed above, neither the 
veteran's own allegations nor the opinion of a VA physician 
can, as a matter of law, establish the occurrence of a 
noncombat stressor; however, a USASCRUR report can.  In the 
instant case, the January 1999 statement from USASCRUR is 
probative and serves to verify the veteran's consistent 
allegation that a B-52 crashed while he was stationed at 
Kadena Air Base.

Further, it should be noted that the sufficiency of a 
stressor is a medical determination and not within the 
purview of a VA adjudicator.  Every detail of an asserted 
stressor need not be corroborated in order for it to be 
considered properly verified; rather, the evidence should 
reveal a version of events which, when viewed most favorably 
to the veteran, supports his account.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  When there is an approximate 
balance of evidence, the veteran is afforded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the instant 
case, there is no doubt that a B-52 crashed in November 1968 
at Kadena Air Base in Okinawa, Japan, as the report from 
USASCRUR states such.  However, the matter of whether the 
veteran personally witnessed the B-52 crash is less clear.  
Here, the existence of stressors presents a situation in 
which the evidence is in equipoise and the benefit of the 
doubt rule should be applied.  Giving the veteran the benefit 
of the doubt, the Board finds that an inference may be drawn 
that he did personally witness, at the very least, the 
aftermath of the November 1968 B-52 crash; this inference is 
based on the statements from the veteran and the USASCRUR 
report which shows that his unit was stationed in the 
vicinity where the crash occurred.  In sum, it is concluded 
that there is evidence on file which is sufficient to satisfy 
the third requirement of 38 C.F.R. § 3.304(f), which requires 
credible supporting evidence that the veteran's claimed 
inservice stressors actually occurred.

Thus, the only remaining question is whether the second 
element has been met; namely, whether there is credible 
evidence linking the veteran's claimed inservice stressors to 
his diagnosed PTSD.  In this regard it is noted that records 
from the veteran's private psychologist, Dr. P, consistently 
reflect the opinion that the veteran has PTSD and that such 
is attributable to a stressful experience in service in which 
a B-52 exploded.  The opinion of Dr. P is of tremendous 
probative value as he did not make his conclusions based on 
one examination; rather, his conclusions were based on a long 
history of treatment with the veteran.  Further, Dr. P's 
opinion is notable as he based his diagnosis of PTSD on a 
stressor which has been verified by USASCRUR, namely that of 
B-52 crash.  Additionally, it is noted that recent VA 
psychiatric treatment records, dated in 2000, similarly 
reflect that the veteran has been diagnosed as having 
classic, combat-related PTSD.  While an April 1999 VA 
compensation examination is to the effect that the veteran 
does not meet the criteria for a diagnosis of PTSD, the 
majority of the evidence (detailed above) reflects that the 
veteran does indeed have a clear diagnosis of PTSD which is 
based on a verified service stressor.  Giving the veteran the 
benefit of the doubt, it is concluded that the second and 
final element has been met.  See 38 U.S.C.A. § 5107(b).

For the above stated reasons and bases, it must be concluded 
that all of the requirements of 38 C.F.R. § 3.304(f) have 
been met.  As such, service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

